       Case 1:20-cv-02031-JSR Document 117 Filed 06/08/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


CITY OF WARREN POLICE AND FIRE
RETIREMENT SYSTEM, Individually and on
Behalf of All Others Similarly Situated,

            Plaintiff,                     Civil Action No. 1:20-cv-02031-JSR

      vs.

WORLD WRESTLING ENTERTAINMENT,
INC., VINCENT K. McMAHON, GEORGE A.
BARRIOS, and MICHELLE D. WILSON,

            Defendants.



            [PROPOSED] ORDER APPROVING PLAN OF ALLOCATION
         Case 1:20-cv-02031-JSR Document 117 Filed 06/08/21 Page 2 of 3




       THIS MATTER having come before the Court for a hearing on June 15, 2021, on the

motion of Lead Plaintiff Firefighters’ Pension System of the City of Kansas City, Missouri Trust

for final approval of the proposed class action Settlement and approval of the Plan of Allocation

for the proceeds of the Settlement; the Court having considered all papers filed and proceedings

had herein and otherwise being fully informed;

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

       1.      This Order incorporates by reference the definitions in the Stipulation and

Agreement of Settlement, dated December 22, 2020 (the “Stipulation”), and all capitalized terms

not otherwise defined herein shall have the same meanings as set forth in the Stipulation.

       2.      Pursuant to and in compliance with Rule 23 of the Federal Rules of Civil

Procedure, this Court hereby finds and concludes that due and adequate notice was directed to

Persons who are Settlement Class Members who could be identified with reasonable effort,

advising them of the Plan of Allocation and of their right to object thereto, and a full and fair

opportunity was accorded to Persons who are Settlement Class Members to be heard with respect

to the Plan of Allocation. There were no objections to the Plan of Allocation.

       3.      The Court hereby finds and concludes that the Plan of Allocation for the

calculation of the claims of claimants that is set forth in the Notice of Pendency of Class Action,

Proposed Settlement, and Motion for Attorneys’ Fees and Expenses (the “Notice”) disseminated

to Settlement Class Members, provides a fair and reasonable basis upon which to allocate the Net

Settlement Fund among Settlement Class Members.

       4.      The Court hereby finds and concludes that the Plan of Allocation, as set forth in

the Notice, is, in all respects, fair, reasonable, and adequate and the Court hereby approves the

Plan of Allocation.
       Case 1:20-cv-02031-JSR Document 117 Filed 06/08/21 Page 3 of 3




DATED this _______ day of ______________, 2021



                                                 BY THE COURT:

                                                 ______________________________
                                                 Honorable Jed S. Rakoff
                                                 UNITED STATES DISTRICT JUDGE




                                     2
